Citation Nr: 1443407	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  13-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities consist of bilateral hearing loss, rated as 70 percent disabling; posttraumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of left acromioclavicular dislocation, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and scar, back of head, rated at a noncompensable (no percent) level. 

2. The service-connected disabilities in the aggregate are shown to be so disabling as to prevent the Veteran from dressing himself and result in physical incapacity which requires care or assistance on a regular basis to protect him from hazards and dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for the assignment of SMC based on the Veteran's need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114 , 5107 (West 2002); 38 C.F.R. §§ 3.350 , 3.351, 3.352 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that the action taken herein is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, is in need of regular aid and attendance. 

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) .  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2013).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

Upon review, the preponderance of the evidence is found to show that the Veteran is in need of regular aid and attendance in order to dress and feed himself and to protect him from hazards and dangers incident to his daily environment due to mental incapacity. 

The Veteran's service-connected disabilities consist of bilateral hearing loss, rated as 70 percent disabling; posttraumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of left acromioclavicular dislocation, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and scar, back of head, rated at a noncompensable (no percent) level.

A December 2010 VA examination showed the service-connected left shoulder disability was manifested by a marked difficulty in feeding and bathing himself, and a marked difficulty in attending to the wants of nature.  See VA examination dated December 2010.

An October 2013 VA examination noted that the Veteran required assistance bathing and tending to hygiene needs and was not able to prepare his own meals.  The examiner noted that left shoulder disability was the cause of his inability to dress or feed himself.  

Additionally, the examiner noted that the Veteran could not leave the home without assistance due to symptoms of the service-connected PTSD.  Furthermore, the VA examiner opined that the service-connected hearing loss disability made it difficult for the Veteran to protect himself from the dangers incident to his daily environment.  See VA examination dated October 2013.

The VA treatment records repeatedly indicated that the Veteran's wife had been taking care of him.  As noted, the service connected disabilities result in an inability to protect himself from the hazards or dangers incident to his normal environment and an inability to dress and feed himself. 

Accordingly, on this record, the Board finds that the Veteran is in need of regular aid and attendance.  Special monthly compensation based on the need for regular aid and attendance is a greater benefit than at the housebound rate.  38 U.S.C.A. § 1114(l),(s) (West 2002).   


ORDER

Increased SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


